DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show performing a first deposition process to deposit a gate electrode material in the trench and over the gate dielectric layer and the top surface of the semiconductor, wherein the gate electrode material in the trench includes top portions close to the top surface of the semiconductor and bottom portions away from the top surface of the semiconductor, wherein a thickness of the top portions is greater than a thickness of the bottom portions; performing a first etching process on the gate electrode material after the first deposition process; and performing a second deposition process after the first etching process (claim 1); wherein the gate electrode material in the trench includes top portions close to the top surface of the semiconductor and bottom portions away from the top surface of the semiconductor, wherein a thickness of the top portions is greater than a thickness of the bottom portions; and etching the first gate electrode material to widen the first gap such that a first opening is surrounded by a remaining portion of the first gate electrode material, wherein a top width of the first opening is greater than a top width of the first gap (claim 8);  wherein the gate electrode material in the trench includes top portions close to the top surface of the semiconductor and bottom portions away from the top surface of the semiconductor, wherein a thickness of the top portions is greater than a thickness of the bottom portions; etching the first gate electrode material to reduce a thickness of the first gate electrode material in the trench and over the top surface of the semiconductor substrate; and depositing a second gate electrode material over a remaining portion of the first gate electrode material after the first gate electrode material is etched (claim 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/
Primary Examiner, Art Unit 2892